Opinion issued January 9, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00224-CR
                           ———————————
                  MICHAEL SHANE SANDERS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 68774


                         MEMORANDUM OPINION

      Appellant, Michael Shane Sanders, was convicted of unlawful possession of

a firearm. See TEX. PENAL CODE ANN. § 46.04(a) (West 2011). The trial court

assessed a sentence of five years’ imprisonment. Appellant timely filed a notice of

appeal.
      Because appellant has not filed a brief in this matter, this Court abated the

appeal and ordered the case remanded to the trial court for a hearing to determine,

inter alia, whether appellant wished to prosecute this appeal.

      The trial court set a hearing on our order of abatement for December 13,

2013. The reporter’s record of those proceedings has been filed in this Court as

well as a clerk’s record containing the trial court’s findings.

      At the hearing, appellant stated on the record in open court that he does not

wish to appeal this case. When further questioned by the trial court, appellant

stated that he understands that he has a right to appeal, but that he does not want to.

Finally, on the record, the trial court made a finding that appellant “do[es] not wish

to pursue this appeal.” This finding is also contained in the trial court’s written

findings of fact.

      Appellant has not filed a written motion to dismiss the appeal. See TEX. R.

APP. P. 42.2(a). However, based upon the trial court’s finding that appellant does

not want to continue his appeal, we conclude that good cause exists to suspend the

operation of Rule 42.2(a) in this case. See TEX. R. APP. P. 2.

      Accordingly, we lift the abatement ordered by this Court on October 22,

2013, reinstate the appeal, and dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                   PER CURIAM


                                           2
Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3